Exhibit 99.1 For Immediate Release SL Industries Announces 2015 Full Year and Fourth Quarter Results MT. LAUREL, NEW JERSEY, March 15, 2016 SL INDUSTRIES, INC. (NYSE MKT: SLI); (“SLI” or the “Company”) operating results for the fourth quarter and year ended December 31, 2015 are summarized in the following paragraphs. Please read the Company's Form 10-K, which can be found at www.slindustries.com, for a full discussion of the operating results. Fourth Quarter Results Net sales for the quarter ended December 31, 2015 were $52.8 million compared with net sales for the quarter ended December 31, 2014 of $53.3 million. Income from continuing operations for the quarter ended December 31, 2015 was $4.1 million, or $1.04 per diluted share, compared to income from continuing operations of $3.6 million, or $0.86 per diluted share, for the quarter ended December 31, 2014. Net income for the quarter ended December 31, 2015 was $3.4 million, or $0.87 per diluted share, compared to net income of $7.9 million, or $1.89 per diluted share, for the quarter ended December 31, 2014. Net income for the quarter ended December 31, 2015 included a loss from discontinued operations of $0.7 million, or $0.17 per diluted share, compared to income from discontinued operations of $4.3 million, or $1.03 per diluted share, for the fourth quarter of 2014. Income from discontinued operations for 2014 includes a gain from the sale of a formally owned subsidiary, RFL Electronics Inc. The Company generated EBITDA from continuing operations of $7.1 million for the fourth quarter of 2015, as compared to $5.5 million for the same period in 2014, an increase of $1.6 million, or 29%. The Company generated Adjusted EBITDA from continuing operations of $7.3 million for the fourth quarter of 2015, compared to $6.0 million for the same period in 2014, for an increase of $1.3 million, or 22%.See “Note Regarding Use of Non-GAAP Financial Measurements” below for the definitions of EBITDA and Adjusted EBITDA. Full Year Results Net sales for the year ended December 31, 2015 were $199.9 million compared with net sales for the year ended December 31, 2014 of $204.4 million. Income from continuing operations for the year ended December 31, 2015 was $12.4 million, or $3.07 per diluted share, compared to income from continuing operations of $14.2 million, or $3.39 per diluted share, for the year ended December 31, 2014. Net income for the year ended December 31, 2015 was $10.7 million, or $2.65 per diluted share, compared to net income of $18.9 million, or $4.51 per diluted share, for the year ended December 31, 2014. Net income for the year ended December 31, 2015 included a loss from discontinued operations of $1.7 million, or $0.42 per diluted share, compared to income from discontinued operations of $4.7 million, or $1.12 per diluted share, for the year ended December 31, 2014. The Company generated EBITDA from continuing operations of $22.0 million for the year ended 2015, as compared to $23.6 million for the same period in 2014, a decrease of $1.6 million, or 7%. The Company generated Adjusted EBITDA from continuing operations of $24.3 million for the year ended 2015, as compared to $24.0 million for the same period in 2014, an increase of $0.3 million, or 1%. See "Note Regarding Use of Non-GAAP Financial Measurements" below for the definition of EBITDA and Adjusted EBITDA. Guidance 2016 The Company anticipates, based on current information, full-year 2016 net sales, EBITDA, and Adjusted EBITDA from continuing operations in the ranges of $194 million to $237 million, $22.7 million to $27.7 million, and $23.8 million to $28.8 million, respectively. The Company's outlook for the first quarter of 2016 is net sales, EBITDA, and Adjusted EBITDA from continuing operations in the ranges of $47 million to $53 million, $4.3 million to $4.8 million, and $4.6 million to $5.1 million, respectively. Financial Summary SUMMARY CONSOLIDATED BALANCE SHEETS December 31, December 31, (In thousands) ASSETS Current assets: Cash and cash equivalents $ $ Receivables, net Inventories, net Other current assets Total current assets Property, plant and equipment, net Intangible assets, net Other assets and deferred charges, net Total assets $ $ LIABILITIES & SHAREHOLDERS' EQUITY Current liabilities $ $ Long-term liabilities Shareholders' equity Total liabilities and shareholders' equity $ $ 2 CONSOLIDATED STATEMENTS OF INCOME Three Months Ended Twelve Months Ended December 31, December 31, (In thousands, except per share amounts) Net sales $ Cost and expenses: Cost of products sold Engineering and product development Selling, general and administrative Depreciation and amortization Restructuring charges 13 - Total cost and expenses Income from operations Other income (expense): Amortization of deferred financing costs ) Interest income 2 8 25 13 Interest expense ) (6 ) ) ) Other gain (loss), net Income from continuing operations before income taxes Income tax provision Income from continuing operations (Loss) income from discontinued operations, net of tax ) ) Net income $ Basic net income (loss) per common share Income from continuing operations $ (Loss) income from discontinued operations, net of tax ) ) Net income $ Diluted net income (loss) per common share Income from continuing operations $ (Loss) income from discontinued operations, net of tax ) ) Net income $ Shares used in computing basic net income per common share Shares used in computing diluted net income per common share 3 CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME Three Months Ended Twelve Months Ended December 31, December 31, (In thousands) Net income $ Other comprehensive income, net of tax: Foreign currency translation ) Net unrealized gain reclassified into income on sale of available-for-sale securities - - - ) Comprehensive income $ Segment Results Three Months Ended Twelve Months Ended December 31, December 31, (In thousands) Net sales SLPE $ High Power Group SL-MTI Net sales Income from operations SLPE High Power Group SL-MTI Unallocated Corporate Expenses ) Income from operations Other income (expense): Amortization of deferred financing costs ) Interest income 2 8 25 13 Interest expense ) (6 ) ) ) Other gain (loss), net Income from continuing operations before income taxes $ 4 Supplemental Non-GAAP Disclosures EBITDA and Adjusted EBITDA Three Months Ended Twelve Months Ended December 31, December 31, (In thousands) Income from continuing operations, net of tax $ Add (deduct): Interest income (2
